 ANIMATEDFILM PRODUCERS473Animated Film Producers Association for its Membersand Associated Companies'andWriters Guild ofAmerica,West,Inc., on behalf of itself and itsaffiliateWritersGuild of America,East, Inc.,Petitioner.Case 3l-RC-2054November 27, 1972DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, ANDPENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearingwas held before Raymond M. Norton,Hearing Officer of the National LaborRelationsBoard. At the close of the hearing, this case wastransferred to the Board for decision, pursuant toSection 102.67 of the National Labor RelationsBoard's Rules and Regulations and Statements ofProcedure, Series 8, as amended. Thereafter, theEmployer, the Petitioner, and the Intervenors2 filedbriefs, and the Petitioner filed a reply brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Hearing Officer's rulings made at thehearingare free from prejudicial error and are herebyaffirmed.;Upon the entire record in this case, the Board findsthat no question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act, for the following reasons:For at least the last 20 years, Animated FilmProducers Association has bargainedon a multiem-ployer basis on behalf of the producers of animatedfilms,or cartoons, in the Los Angeles area, withIATSE and Local 839. IATSE and Local 839 haverepresented. apparently jointly, the production em-ployees of the companies associated with the Produc-ers AssociationAmong these production employeesare writers, known in the industry as "storymen."4During the past 20 years, these respective representa-tives of the employers and production employees inthe industry have successfullynegotiated a continu-ous series of collective-bargaining agreements, ofwhich the latest package of agreements is currently ineffect.5ThePetitioner herein seeks to sever thewriters or "storymen" from the existing productionunit of the Employer's employees represented byIATSE and Local 839, and to represent them in aseparate unit or units.Assuming, for the purposes of this case, thatanimation storywriting as described in the recordconstitutes a true craft within the meaning of Boarddecisions, as asserted by Petitioner, and that thePetitioner is adequately qualified to be a bargainingrepresentative for persons employed in this craft, anevaluation of all relevant considerations does notconvince us that it will effectuate the policies of theAct to allow severance of such a unit on a craft, orany other basis.6The recent history of collective bargaining with theemployer group involved here is set forth above and,to the extent that a pattern for collective bargainingexists in the animated film industry as a whole, itappears to follow the same pattern. In fact, a numberof animated film producers not formally associatedwith the Producers Association have separatelysubscribed and adhered to the most recent collective-bargaining agreements between the Employer andthe Intervenors. The continuous series of collective-bargaining agreements and the absence of strikes forover 20 years, in an industry which experienced aseries of strikes in the 1940's prior to the establish-ment of the existing pattern of representation,indicates that the existing pattern is relativelyproductive of stability in labor relations.Consideration of the degree of integration of theproduction processes involved shows that the story-men write scripts of dialogue and scene directionswhich are converted into picture form and finallyIThe membersand associated companies set forth in the petition areDePatie-Freleng Enterprises, Inc , Filmation Associates, Hanna-BarberaProduction,IncMetro-Goldwyn-Mayer,Inc , U P A Pictures,Inc ,WaltDisney Productions,Inc ,Walter Lantz Productions, Inc , and WarnerBros , inc At the hearing,the last five were stipulated out of the unit sought2InternationalAllianceofTheatrical Stage Employees and MovingPictureMachine Operators of the United States and Canada,AFL-CIO(herein called"IATSE"), and its affiliate,Motion Picture Screen Cartoon-ists,Local 839 (herein called Local 839), were permitted to intervene in theproceeding as the recognized bargaining agents of the employees in the unitsought3We find no merit in the Employer's contention that the Hearing Officerexceededhis authorityby subpenaing witnesses on his own behalf SeeTheBendix Corporation,KansasCityDivision,150 NLRB 718 In view of ourdisposition of the case,infra,we regard as moot the Employer's motion toreopen the record for the purpose of receivingevidence notin the recordbecauseof the HearingOfficer's refusal to grant an adjournment4Cameramen, sound technicians,projectionists,and film editorsemployed bythe associated companies are not included in the unit ofproductionemployeesThey are represented by IATSE,but are in separatelocal units and are not representedby Local 8395Our dispositionof the unit question herein makes it unnecessary topass on the contentions that our contract-bar doctrinemay be applicable tothe instant petition, thatWriters Guild of America,east, Inc , is not a properparty,or that the petition should be dismissed for other reasonsaSeeMallinckrodtChemical Works,Uranium Division,162 NLRB No387, 397-399200 NLRB No. 77 474DECISIONSOF NATIONALLABOR RELATIONS BOARDinto animated cartoons by the artists and otherproduction employees.? The writers' work necessi-tates a certain amount of consultation with nonwriterunit employees, but not on any regular basis, andusuallyonlywhen clarification, or changes forreasons of technical difficulties, are requested byother production employees. At the same time,despite some testimony to the contrary,8 it is evidenton the record as a whole that' normally the prod-uction process is dependent on the writers' work; andthat the employees in the middle and later stages ofproductionwould soon exhaust the materials onwhich they work if the writers ceased to supply them.Concerning the maintenance of a separate identityby the writers while being included in the broaderunit, there are disputed assertions of fact in therecord. These need not be resolved inasmuch as it isclear that the separate identity of these employees,whether they have been called writers or storymen,hasnever seriously been questioned.However,insofar as collective bargaining is concerned, thewriters have participated in the representation byIATSE and Local 839 rather than dealing with theEmployer separately as a group.9 While there is noevidenceofwriters'participationprior to thenegotiations for the most recent contracts, writersactivelyparticipated in the latter negotiations,vigorously presented the interests of writers as a7Traditionally,the storymen drew their own pictures and presented theirrough products in the formof "story boards" to be reviewed and refined atlater stages of the production processCurrently,however,for reasons ofeconomyand the unavailability of sufficient writers with drawing facility,most, if not all,stories are presented in script formWriters also preparebrief outlines of story and cartoon series ideas for presentation to televisionnetworksaThe manager of labor relations at Walt Disney Productions,Inc, anemployer which was stipulated out of the unit sought, expressed his beliefthat if the writers were severed from the existing unit and went on strike,group, and were successful in obtaining significantconcessions in recognition of their interests. Inaddition, the "storyman" classification has enjoyedover the years one of the highest minimum pay scalesin the unit. 10Also entitled to some weight in support of theexisting pattern of representation is the fact thatsome of the writers who have skills in other aspectsof cartoon production are assigned to other classifi-cations during slack periods for wnters. This modestdegree of interchange not only suggests a certaincommunity of interests at least between some writersand the other production employees, but alsoportends some unnecessary inconvenience for theparties should these writers have to transfer in andout of bargainingunitsevery time they accept adifferent assignment.In all the circumstances, we find that Petitioner hasnot established that a separate unit, or units, ofwriters should be severed from the existing multiem-ployer production unit.ii We shall therefore dismissthe petition.ORDERIt ishereby orderedthat the petition herein be, andit herebyis,dismissed.production could continue in their absence Later he testified that in certaincircumstances production would be shut down9That individual writers have bargained for overscale pay contractsthrough their own agents or personally is a recognized facet of the laborrelations in the industry and does not reflect on the Intervenors'status asthe writers'representativesfor collectivebargainingtoCurrently,virtually all writers are being paid overscale ratesiiIn view of our decision on this issue,we also find it unnecessary toconsider the other issues raised by the parties with respect to the scope andcomposition of the appropriate unit